COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:      The City of Houston v. Dolcefino Communications, LLC d/b/a
                          Dolcefino Consulting; and Wayne Dolcefino, in His Individual
                          Capacity

Appellate case number:    01-19-00491-CV

Trial court case number: 2017-50825

Trial court:              11th District Court

         Appellant has filed an unopposed motion to have the clerk’s record from a prior proceeding
filed in this Court, transferred to this appeal from an order granting a partial motion for summary
judgment. A court of appeals has the power to take judicial notice of its own files in the same or
related proceedings. See In re Chaumette, 456 S.W.3d 299, 303 n.2 (Tex. App.—Houston [1st
Dist.] 2014, orig. proceeding). We grant the motion.
       Accordingly, we ORDER the Clerk of this Court to transfer the clerk’s record in appellate
cause number 01-17-00979-CV to this case and to label the transferred clerk’s record as Volume
1A.

Judge’s signature: __/s/ Sherry Radack_____
                    Acting individually  Acting for the Court

Date: __August 8, 2019___